SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

710
CAF 10-01623
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, CARNI, AND LINDLEY, JJ.


IN THE MATTER OF CHRISTOPHER A. NICHOLSON,
PETITIONER-APPELLANT,

                      V                                             ORDER

DONNA M. NICHOLSON, RESPONDENT-RESPONDENT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR PETITIONER-APPELLANT.

KAREN SMITH CALLANAN, ATTORNEY FOR THE CHILD, ROCHESTER, FOR SADIE N.


     Appeal from an order of the Supreme Court, Monroe County (Alex R.
Renzi, J.), entered June 17, 2010. The order denied the petition for
visitation.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court